Citation Nr: 9915415	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel






INTRODUCTION

The veteran had active service from October 1965 to February 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in June 1998.  A statement of the case was mailed to 
the veteran in August 1998.  The veteran's substantive appeal 
was received in September 1998.  The Board notes that in the 
veteran's June 1998 notice of disagreement he also contended 
that the RO's May 1998 rating decision contained clear and 
unmistakable error with regard to the veteran's PTSD claim.  
In an August 1998 rating decision, the RO indicated that the 
decision to deny entitlement to service connection for PTSD 
was not clearly and unmistakably erroneous.  The veteran was 
notified of this decision in a September 1998 letter and was 
informed of his procedural and appellate rights.  Since a 
notice of disagreement has not been received, this issue is 
not in appellate status and before the Board at his time.


FINDINGS OF FACT

1.  In a November 1993 decision, the RO denied entitlement to 
service connection for PTSD and the veteran was provided 
notice of his procedural and appellate rights in November 
1993.  A notice of disagreement was received in December 
1993, and a statement of the case was mailed to the veteran 
in December 1993.  However the veteran did not subsequently 
submit a substantive appeal, thereby failing to perfect his 
appeal . 

2.  Evidence submitted since the RO's November 1993 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran served in Vietnam from February 1967 to 
October 1967 in DaNang and Phu Cat in a non-combat position 
and was exposed to stressors during that time which have been 
verified and corroborated.  

4.  The veteran has been clearly diagnosed as having PTSD 
which developed due to the confirmed inservice stressors.  


CONCLUSIONS OF LAW

1.  The RO's November 1993 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 3.104 (1998).

2.  New and material evidence has been submitted since the 
RO's November 1993 decision, thus, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).

3.  PTSD is due to disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from October 1965 to February 
1969 and served in Vietnam.  At the time of the November 1993 
rating action, the evidence of record consisted of:  service 
medical records; service personnel records; medical 
outpatient treatment records from various private physicians 
and hospitals covering the period of October 1978 to October 
1988; an October 1990 letter from the Northport, New York VA 
Medical Center which reflected a diagnosis of PTSD; VA 
medical records from September 1992 to December 1992; a 
February 1993 VA examination for PTSD; and an August 1993 
letter from the Department of the Army verifying that the 
veteran's alleged stressors occurred in DaNang in February 
and March 1967.  

In a November 1993 decision, the RO denied entitlement to 
service connection for PTSD based on a finding that the 
veteran's alleged stressors did not constitute events 
"outside the ranted (sic) of usual human experience and that 
would be markedly distressing to almost anyone," as stated 
in DSM III (revised).  The veteran was provided notice of his 
procedural and appellate rights.  The veteran's notice of 
disagreement was timely, however he did not perfect his 
appeal upon receipt of the statement of the case.  The RO's 
November 1993 decision denying service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 
(1998).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that "new" evidence 
means more than evidence which was not previously physically 
of record.  To be "new," additional evidence must be more 
that merely cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In order for evidence to be "material," in Colvin 
the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In this case, the 
Board notes that the last final denial on the merits was the 
RO's November 1993 decision.  Second, if the evidence is new 
and material, the Board must reopen the claim and review all 
the evidence of record to determine the outcome of the claim 
on the merits.  The first step involves three questions: (1) 
Is the newly presented evidence "new" (not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 
(2) Is it "probative" of the issues at hand? (3) If it is new 
and probative, then, in light of all of the evidence of 
record, is there a reasonable possibility that the outcome of 
the claim on the merits would be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the evidence added to the record since the RO's 
November 1993 decision consists of:  an April 1998 VA mental 
health clinic treatment update and an August 1998 PTSD 
examination.  These VA medical records show that the veteran 
was diagnosed as having PTSD based on his Vietnam stressors.  
Moreover, additional copies of the veteran's service 
personnel records verify that the veteran was in DaNang and 
Phu Cat from the end of February 1967 to July 1967.  

The Board finds that assuming the credibility of the recent 
VA medical records as well as the veteran's service personnel 
records, as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in November 1993.  The 
November 1993 rating decision denied the veteran's claim on 
the basis that some of the veteran's stressors were not 
verified and that the other stressors did not meet the 
criteria set forth in DSM III.  However, in light of the 
veteran's current PTSD diagnosis based upon his experiences 
in Vietnam, and the veteran's service personnel records 
reviewed in conjunction with the August 1993 letter from the 
Department of the Army, the veteran's claim must be reopened 
because this evidence is relevant and probative to the issue 
at hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).

In conclusion, the Board finds that the evidence submitted 
since the RO's November 1993 decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim and, thus, new and material evidence has been 
submitted to reopen the prior final decision.  

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  As set forth below, the Board is granting the 
veteran's claim for entitlement to service connection for 
PTSD; as such, the veteran is not prejudiced by the Board's 
considering the issue of service connection on the merits 
prior to any such consideration by the RO.  

As noted, in Elkins, the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps.  First, the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  The Board has 
determined that new and material evidence has in fact been 
presented.  Therefore, the second and third steps need to be 
undertaken.

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  Since the claim is well-grounded, the Board 
must consider the issue of service connection on the merits.  
Elkins.

At the outset, the Board notes that the veteran had active 
service from October 1965 to February 1969.  The veteran 
served in Vietnam in DaNang and Phu Cat from February 1967 to 
October 1967.  Although the record reflects that the veteran 
was subjected to frequent mortar and rocket attacks, the 
veteran does not contend that he had combat service, nor does 
the veteran contend that he suffered a personal assault 
during service.  

In adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the course of the veteran's appeal, in the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court issued 
directives to be followed in cases where the issue is service 
connection for PTSD.  The Board will briefly review these 
directives.  In sum, in the Cohen case, the Court confirmed 
that the evidence must show that the veteran has a clear 
diagnosis of PTSD, that the veteran was exposed to a 
stressor(s) during service (which may be combat or non-combat 
service), and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  

As noted, the veteran does not allege combat service although 
he alleges being in a combat zone.  Thus, the veteran's own 
lay testimony is insufficient to establish the occurrence of 
the stressor and must be corroborated by credible supporting 
evidence.  As such, the Board must make an initial 
determination as to whether any of the veteran's alleged 
stressors factually occurred.  

A review of the other evidence of record revealed that the 
veteran listed his alleged stressors in a December 1992 
stressor history report.  In that report, the veteran 
asserted that the DaNang Air Base was attacked with mortar 
and rocket fire on the evening that he arrived at the end of 
February 1967.  The veteran further alleged that he was 
subsequently subjected to additional rocket and mortar fire 
attacks.  The veteran also reported that he witnessed several 
servicemen die when a Marine F8 and a C141 collided on the 
runway at DaNang in March 1967.

In order to verify the veteran's stressors, the RO contacted 
the U.S. Army & Joint Services Environmental Support Group in 
April 1993 and requested verification of the veteran's 
alleged stressors.  In response, the U.S. Army & Joint 
Services Environmental Support Group sent an August 1993 
letter to the RO verifying that DaNang Air Base was rocketed 
by the Viet Cong on February 27, 1967.  The letter further 
stated that on March 22, 1967, a C-141 and a Marine A-64 were 
involved in a ground crash at DaNang Air Base.  Both aircraft 
were destroyed and five crew members on the C-141 were 
killed.

The Board has reviewed the evidence of record and finds that 
there is supporting evidence with regard to the veteran's 
asserted stressful experiences in DaNang.  The Board finds 
that verification contained in the August 1993 U.S. Army & 
Joint Services Environmental Support Group is sufficient to 
provide supporting evidence of the actual occurrence of the 
veteran's alleged mortar and rocket attacks on DaNang.  

Thus, the occurrence of a stressor has been corroborated.  As 
such, the pertinent regulation and the Cohen case require an 
evaluation with regard to whether or not the veteran has a 
clear diagnosis of PTSD and whether there is a link, 
established by medical evidence between current 
symptomatology and the inservice stressor.  That is, if a 
medical examiner diagnoses PTSD, that diagnosis must be based 
on the confirmed stressor.  

In the Cohen case, the Court noted that under 38 C.F.R. § 
3.304(f), a current medical diagnosis of PTSD must be an 
"unequivocal" one.  The Court further explained that a PTSD 
diagnosis by a mental health professional must be presumed to 
have been made in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM) criteria.  In other words, a 
diagnosis of PTSD by a mental health examiner will be 
presumed to be in accordance with DSM criteria as to adequacy 
of symptomatology and sufficiency of stressor.  

In discussing the sufficiency of a stressor to support a 
diagnosis of PTSD, the Court pointed out that under the DSM-
III-R a psychologically traumatic event(s) must be shown to 
have had the potential of evoking significant symptoms of 
distress in almost everyone.  However, the Court further 
noted that under DSM -IV, a subjective test had been adopted.  
Specifically, in order for a stressor to sufficiently support 
a diagnosis of PTSD: (1) a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  The 
Court explained that DSM-IV's "stressor sufficiency" 
requirements involved medical questions requiring examination 
and assessment by a mental-health professional.  

At this point, the Board notes that the pertinent regulation 
and the Cohen case do not require that the veteran 
exclusively have PTSD.  The veteran may well have more than 
one psychiatric diagnosis.  Rather, the Board must determine 
if he currently has PTSD due to the confirmed stressor.  A 
review of the medical evidence shows that the veteran was 
diagnosed as having PTSD as early as November 1992.  VA 
clinical records indicate that psychiatrist Thomas C. Kroner, 
M.D. performed a psychiatric evaluation in November 1992 and 
diagnosed the veteran as having PTSD at that time.  That 
diagnosis was subsequently confirmed during a February 1993 
VA medical examination, during an April 1998 VA psychiatric 
evaluation, and during an August 1998 VA medical examination.  

In sum, the November 1992, February 1993, April 1998, and 
August 1998 medical evidence attributed the development of 
PTSD to the confirmed stressor.  The Board finds that 
aforementioned medical evidence provides a clear diagnosis of 
PTSD as well as a link, established by medical evidence 
between current symptomatology and the inservice stressor.  

Therefore, the evidence shows that the veteran has a clear 
diagnosis of PTSD, that the veteran was exposed to a stressor 
during service, and that the medical evidence shows that the 
veteran's PTSD was due to his exposure to that stressor 
during service.  

Accordingly, entitlement to service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. § 3.304(f) (1998).




ORDER

Service connection for PTSD is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

